QUESTION: Is it a violation of the Code of Judicial Conduct for a retired Judge to publicly endorse a judicial candidate, make contributions, solicit contributions, serve as chairman of a committee for a judicial candidate and do so under the title of “Retired Judge”?
WE ANSWER: NO.
We assume the former Judge in question is not an active retired Judge. An active retired Judge is under all of the restrictions of the Code of Judicial Conduct just as a sitting Judge and could not properly do any of the actions set out in the question.
A person who has been a Judge but is presently retired is a private citizen and need not comply with any of the Canons of Judicial Ethics. We note, however, the former Judge as an attorney must be aware of and comply with the Rules of Professional Conduct which apply to attorneys.
The former Judge may describe him/herself as “Retired Judge,” “District Judge, Retired,” as a correct statement of current status.
/s/ Robert L. Bailey, Chairman
/s/ Robert A. Layden, Vice Chairman
/s/ Milton C. Craig, Secretary